Citation Nr: 1146649	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  07-17 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis, hayfever, and rhinitis.

2.  Entitlement to service connection for anemia. 

3.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from September 1984 to July 1987 and from February 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the RO in Atlanta, Georgia.

This case was Remanded by the Board in February 2010 and is now ready for further disposition.  Notably, two issues formerly on appeal (service connection for residuals of a hysterectomy and bilateral salpingo-oophorectomy as well as service connection for a right knee disorder) were granted following the February 2010 Remand. 


FINDINGS OF FACT

1.  The evidence does not support a finding of a current diagnosis of anemia at any time since the filing of the Veteran's claim. 

2.  The Veteran does not have an acquired psychiatric disorder that had its onset in service or shown to be etiologically related to her active service. 


CONCLUSIONS OF LAW

1.  An anemia disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  An acquired psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2003, prior to the initial RO decision that is the subject of this appeal.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Further, a March 2010 follow-up letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, VA outpatient treatment records, and private treatment records with the claims file.  She was also provided the opportunity to provide oral testimony in favor of her claim.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Next, VA examinations regarding the specific issues on appeal were obtained in September 2010 and December 2010, and an addendum opinion was obtained in August 2011.  38 C.F.R. § 3.159(c) (4).  These examinations were ordered by the Board's February 2010 Remand.  The Board finds that VA complied with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  The Board finds that the VA opinions obtained in this case to be thorough and adequate upon which to base a decision with regard to his claim.  Regarding each issue, the examiners reviewed the claims file, considered all of the pertinent evidence of record including the Veteran's lay history and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  

Congenital or developmental "defects" such as personality disorder automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  Generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected. 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82- 90, 55 Fed Reg. 45,711  (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240 (1995).  In addition, a personality disorder, mental deficiency, or mental retardation that is secondary to a service-connected mental disorder by way of 38 C.F.R. 3.310(a)  may also be service-connected. See 38 C.F.R. § 4.127 .

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


a. Anemia

The Veteran claims service connection for chronic anemia that has been associated with her gynecologic condition (menorrhagia).  The Veteran underwent a VA examination in September 2010.  The examiner also rendered an addendum opinion in August 2011.  

As an initial matter, the Board observes that the presumption of soundness attaches as the Veteran's entrance examination for her first period of service did not note anemia.  Service treatment records reflect that the Veteran was first found to be anemic during service, in May 1985 following an episode of syncope.  Further, anemia was noted on her separation examination in 1987.  Thus, Shedden element (2) has been met. 

Post-service treatment records indicated dysfunctional uterine bleeding in December 2001.  In May 2003, the Veteran underwent a total abdominal hysterectomy and bilateral salpingo-oophorectomy.  She was subsequently granted service connection for the hysterectomy and bilateral salpingo-oophrectomy in September 2011.  The August 2011 VA addendum opinion has related the Veteran's anemia to her abnormal uterine bleeding; however, the examiner has opined that the Veteran's anemia resolved as a result of the hysterectomy.  Further, the October 2010 VA examination included testing to determine whether the Veteran had anemia and the results were normal, indicating that she did not have anemia. 

Significantly, the Veteran's hysterectomy which resolved her anemia, took place prior to the filing of her claim.  As such, the Board finds that the Veteran has no current diagnosis of anemia as it resolved prior to her filing of her claim.  Thus, Shedden element (1) has not been met.  

For entitlement to compensation, the evidence must show the existence of a current disability, and one that has resulted from a disease or injury that occurred in the line of duty.  In the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  At this time, there is no competent evidence that the Veteran has a disorder relating to anemia, nor that she had any such disorder at any time while the claim has been on appeal.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran underwent a hysterectomy which resolved her anemia, in May 2003.  She did not file her claim for service connection of anemia until July 2003.  A clinical diagnosis of an anemia disorder has not been of record since the claim has been pending.  

The Board has considered the Veteran's statements that she has a current diagnosis of anemia and that it is related to service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 
 
 In this case, however, the Veteran is not competent to diagnose anemia as such a diagnosis requires laboratory testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because anemia is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Laboratory blood testing is needed to render a diagnosis of anemia.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of her anemia are found to lack competency.

Based on the foregoing, the Veteran's claim for service connection for anemia must be denied as she does not have a current diagnosis and her anemia resolved prior to the filing of her claim for service connection. 

	b.  Acquired Psychiatric Disorder

In this case, the Veteran claims service connection for an acquired psychiatric disorder.  She has been diagnosed with major depression, dysthymia and an anxiety disorder not otherwise specified.  Thus, Shedden element (1) has been met.  

The Veteran underwent a VA examination in December 2010 regarding her acquired psychiatric disorder claim.  At that time, she reported that she first noticed symptoms of depression in service, in 1985 and 1986.  She reported that she wasn't going places and would stay in her dorm.  Her supervisor told her that she should go and talk to somebody.  Upon his insistence, she reported that she sought treatment but that she was not very responsive to practitioners who attempted to treat her.  She reported that she thought she was just missing her children.  The clinician started her on a prescription medication.  The Veteran never sought further treatment during service.  Indeed, service treatment records confirm that she was treated for a mental health issue once, in September 1985.  At that time, she reported that she was away from her children, ages 2 and 3 years old.  The service practitioner assessed anxiety and depression.  Thus, as she sought treatment during service, Shedden element (2) has been met. 

Post-service treatment records reflect that she did not seek treatment again until approximately a decade following separation from her second period of service (and at least 15 years from her in-service treatment).  The Veteran has reported conflicting dates of the start of post-service psychiatric treatment.  She reported to the VA examiner that she sought treatment in 2000.  At her hearing before the Board, she reported that the earliest post-service treatment would have been in early 2002.  Similarly, she reported to the March 2003 private psychiatrist, that she first began to feel sad in 2002 when she got a new job and new boss. 

Despite her conflicting dates regarding the start of treatment following service, the Veteran has indicated that she had continuity of symptomatology since service.  She has reported to the VA examiner that she always knew she had problems and that she was always angry and mad. She reported that she would fight and fuss all the time.  She reported that in 2000, fighting and arguments with her children became much worse.  She reported an incident when her daughter was wielding a knife and she was unsure whether the daughter intended to use it on herself or her father.  The daughter was hospitalized shortly thereafter and explained that she acted the way she did because her mother, the Veteran, had acted so mean, hateful, and angry toward her. 

The Board has considered the Veteran's statements asserting continuity of symptoms since service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran is competent to report symptoms of anger and sadness because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, she is not competent to diagnosis the etiology of these symptoms and identify them as a particular acquired psychiatric disorder.  Thus, she is not competent to offer testimony that her symptoms of anger and sadness equate to a continuation of her one-time assessment of anxiety and depression during a period in service when she was separated from her young children.  Indeed, as will be discussed below, a VA opinion has been obtained that directly addresses this point.

Next, service connection may be granted if a medical nexus is shown relating the Veteran's current diagnosis to service.  However, in this case, the claim must be denied as a medical nexus has not been shown. 

Specifically, following a thorough interview with the Veteran, the December 2010 VA examiner diagnosed a depressive disorder not otherwise specified as well as a personality disorder not otherwise specified.  The VA examiner indicated that the personality disorder was the primary psychiatric disorder.  The VA examiner also explained that the Veteran's depression seems largely secondary to her personality.  The examiner found that she appeared to have highly reactive mood states, growing depressed with respect to various stressors in her life at any given time.  The examiner further opined that the Veteran's history suggested that she experienced a reactive mood state briefly while in the service and separated from her children.  The condition resolved over time as it was not acknowledged in later medical reports.  She did not seek treatment again until more than a decade after leaving her first period of service.  When she did seek treatment, it was her job and family concerns at the time that weighed most heavily on her mind.  The examiner essentially concluded that the Veteran's problem with depression was situational.  Each episode was separate and distinct and the result of the underlying personality disorder.  Chronic depression was simply not shown.  Thus, based on the foregoing, the examiner concluded that it was less likely than not that the Veteran's depression was secondary to active service.  The Board places a high probative value on the VA examination report and opinion.  

The Board has also considered the private treatment records from Dr. B.D. regarding the Veteran's psychiatric treatment.  However, those treatment records do not relate the Veteran's psychiatric disorder to service.  They merely describe the state of her psychiatric disorder in 2003 but did not offer an opinion as to the etiology of the disorder.

Based on the foregoing, the Board finds that Shedden element (3) has not been met.  In reaching this conclusion, the Board has considered the Veteran's statements that her depression is related to service.  

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, however, the Veteran is not competent to provide testimony regarding the nature and foundation of her purported acquired psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Specifically, differentiating between depression and a personality disorder and determining which is the primary disorder, is not distinguished by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of her acquired psychiatric disorder are found to lack competency.  The Board places a higher probative value on the professional medical opinion of record rather than the Veteran's statements and private treatment records.  

With regard to the Veteran's personality disorder, the Board again notes that personality disorders are developmental defects which are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9.  Also, while evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected pursuant to 38 C.F.R. §§ 3.303(c), 4.9, 4.127, there is no indication that the Veteran's acquired psychiatric disorders (depression and anxiety) have been superimposed upon or have aggravated the Veteran's personality disorder.  Indeed, as discussed above, the VA examiner indicated that the Veteran's current problem with depression is situational in nature and independent of the depression that she experienced in service.

Thus, based on the foregoing, the Veteran's claim for service connection for an acquired psychiatric disorder must be denied.


ORDER

Service connection for anemia, is denied. 

Service connection for an acquired psychiatric disorder, is denied. 

REMAND


Regarding the Veteran's claim for sinusitis, hay fever and rhinitis, she argues that service connection is warranted on a direct basis, or alternatively, on the basis of aggravation of a preexisting condition.  

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then falls on the government to rebut the presumption of soundness by "clear and unmistakable" (obvious or manifest) evidence that the Veteran's disability was both 1) pre-existing and 2) not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 16, 2003); see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  

In this case, the Veteran's medical examination upon entry to service, in May 1984, indicates that she was diagnosed as having seasonal hay fever.  It was noted that she also reported allergies to dust and that she did not take prescription medication for treatment of her allergies.  As a medical examiner noted the Veteran's allergies and hay fever, she is not presumed sound on entry regarding allergies.  Therefore, remaining questions are (1) whether her current sinusitis, hay fever, and rhinitis are the same disorder as her allergies and hay fever noted on the entrance examination; (2) if they are the same disorder, whether the disorder worsened beyond the natural progression of the disease as a result of  military service; or (3) if they are not the same disorder, whether her current disorder is due to service. 

Regarding the first question, the July 2011 VA addendum opinion affirmatively found that the Veteran had a preexisting allergic rhinitis or hay fever that was noted at her enlistment examination in 1984.  The examiner also indicated that the Veteran's problem with sinusitis was interrelated to her preexisting allergies.  There is no other evidence to the contrary.  Therefore, the Board finds that the presumption of soundness has been rebutted and the only remaining question is whether the Veteran's disorder worsened beyond the natural progression of the disease as a result of  military service.  The opinion received on this question is conflicted.

As previously mentioned, in the July 2011 addendum opinion, the VA examiner noted that pre-existing allergies and hay fever were noted on her enlistment examination.  The examiner also noted that the Veteran was not on any medications at the time of her enlistment.  While in service, she was treated in June 1985 for tenderness of the frontal sinuses, fever and sore throat and diagnosed with bacterial or viral pharyngitis.  Subsequently, she was treated for allergy symptoms including a stuffy nose and enlarged tonsils in August 1985.  At that time, she was diagnosed with rhinitis.  Her separation examination from her first period of service in July 1987 noted a normal sinus and nose examination.  Next, she had a separation examination in April 1991, on separation from her second period of service.  At that time, she reported hay fever and that she occasionally took over-the-counter medication but the report of medical examination indicated normal sinuses.  

Based on the foregoing, the July 2011 VA examiner opined that the Veteran's hay fever or allergic rhinitis was not permanently worsened beyond the natural progression of the disease during military service.  No rationale was provided.  The lack of rationale is particularly unfortunate because the conclusion that there was no aggravation does not address findings of complaints and treatment in service, to include the administration of medications where the Veteran previously did not take medication.  The examiner also failed to address the significance, if any, of the Veteran's post-service development of sinus problems and the need to undergo allergy shots.  An addendum opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make arrangements for the Veteran's claims file to be returned to the VA examiner who performed the October 2010 sinus examination, if available, for her to provide rationale for her opinion that the Veteran's preexisting allergies were not aggravated while on active duty beyond the natural progression of the illness.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate. 

For the purposes of rendering an opinion, the examiner should consider the Veteran's statements concerning post-service treatment for her allergies to be credible, even if not supported by medical evidence.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.  The examiner must reconcile any negative opinion with a discussion of the clinical significance, if any, of the Veteran's in-service treatment for allergies, to include the use of over-the-counter medications, as well as his post-service development of sinus problems.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why. 

If the examiner that conducted the October 2010 examination is no longer available, the Veteran should be scheduled for an new ears, nose, and throat examination.  That examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's preexisting allergy disorder was aggravated during service beyond the natural progression of the illness.  In providing such an opinion, he or she should address the questions listed in the preceding paragraph. 

2. Then, readjudicate the claim in light of any additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


